DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-4, 6, 9 and 13-17 are objected to because of the following informalities: the phase “in a case where” should change to “in response to” or “when”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s are 1-4, 8-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Leem (US 20190363584 A1) in view of Park et al. (US 20160269946 A1) and Kim et al. (US 20140342671 A1).

Regarding 1, Leem teaches a power receiving apparatus (Leem, Fig. 19, wireless power receiver 2520) comprising: 
a power receiving unit configured to wirelessly receive power from a power transmitting apparatus (Leem, Fig. 19, rectifier 2522 (i.e. power receiving unit) receives power from a wireless power transmitter 2510  and Par. 298); 
a first communication unit configured to perform control communication of wireless power transfer with the power transmitting apparatus (Leem, Fig. 19 and Par. 293, reception resonator 2521 (i.e. first communication unit) converts a voltage received from the wireless power transmitter 2510 into a specific voltage); 
a second communication unit configured to perform control communication of wireless power transfer with the power transmitting apparatus using a method different from a method used by the first communication unit (bi-directional half-duplex communication unit 2526 (i.e. second communication unit) transmits the characteristics and state information of the wireless power receiver 2520 to the wireless power transmitter 2510 [Leem, Fig. 19 and Par. 301-302]] & wherein the wireless power communication of the reception resonator 2521 (i.e. first communication unit) uses i.e. a resonance frequency band, and the bi-directional communication (i.e. second communication unit) uses a half-duplex Bluetooth low energy (BLE) communication protocol [Leem, Fig. 19 and Par. 286]).
However, Leem does not explicitly teach the power receiving apparatus further comprising: control unit configured to perform, in a case where the control communication using the first 
Park teaches the device 100 transmits a handover/switch message (i.e. predetermined communication) indicating alternative carrier supported to the second device 200 via NFC (i.e. first communication unit) (Park, Fig. 2 and Pars. 66, 69).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Park into the combination of Leem to form a communication link with the second electronic device through the second communication carrier (Park, Abstract).
However, the combination of Leem and Park does not explicitly teaches the predetermined communication with the power transmitting apparatus via the first communication unit as taught above by Park so that power transmission from the power transmitting apparatus is continued.
Kim teaches the electronic device uses (i.e. continue uses) the NFC unit/first communication unit) for communication with the external device (i.e. power transmitting apparatus) when the external device (i.e. power transmitting apparatus) is not equipped with the BLE/second communication unit (Kim, Fig. 1 and Pars. 177-178).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kim into the combination of Leem and Park to communicate with the external device in the active state (Kim, Abstract).

Regarding claim 2, the combination of Leem, Park and Kim teaches previous claim.   The combination further teaches the power receiving apparatus according to claim 1, wherein the power transmitting apparatus has a function of stopping the power transmission in a case where a packet (Leem, Figs. 17-18, selection phase or standby phase (end/stop the power transmission) and Pars. 261-263), and the control unit transmits a predetermined packet to the power transmitting apparatus via the first communication unit before the predetermined time elapses (Leem, Figs. 17-18 and Pars. 262-263).

Regarding claim 3, the combination of Leem, Park and Kim teaches previous claim. The combination further teaches the power receiving apparatus according to claim 1, wherein in a case where the control communication using the second communication unit is terminated, the control unit stops the predetermined - 39 -10198866US01/P219-0778WOUS communication (Leem, Par. 177).

Regarding claim 4, the combination of Leem, Park and Kim teaches previous claim. The combination further teaches the power receiving apparatus according to claim 1, wherein in a case where the control communication using the first communication unit is switched to the control communication using the second communication unit, the control unit transmits a signal, which is used in the control communication using the first communication unit, to the power transmitting apparatus via the first communication unit (Park, Fig. 2 and Pars. 69, transmit a handover/switch message (i.e. signal) indicating alternative carrier supported (i.e. carrier which is used in the control communication) to the second device).

Regarding claim 8, the combination of Leem, Park and Kim teaches previous claim. The combination further teaches the power receiving apparatus according to claim 1, wherein the control unit switches the control communication using the first communication unit and the control communication using the second communication unit (Kim, Figs. 14-15 and Pars. 165-166, switching the BLE/second communication unit) to NFC/first communication unit or vice versa i.e. switching the NFC/first communication unit to the BLE/second communication unit).

Regarding claim 9, the combination of Leem, Park and Kim teaches previous claim. The combination further teaches the power receiving apparatus according to claim 1, wherein in a case where the power transmitting apparatus can perform the control communication using the second communication unit (Park, Fig. 2, S120), the control unit switches the control communication using the first communication unit to the control communication using the second communication unit (Park, Fig. 2, S130).

Regarding claim 10, the combination of Leem, Park and Kim teaches previous claim. The combination further teaches the power receiving apparatus according to claim 9, wherein based on the control communication using the first communication unit, the control unit determines whether the power transmitting apparatus can perform the control communication using the second communication unit (Park, Fig. 2 and Pars. 69-72).

Regarding claim 11, the combination of Leem and Kim teaches previous claim.   The combination further teaches the power receiving apparatus according to claim 1, wherein the second communication unit corresponds to one of a standard of Bluetooth Low Energy, a standard of Near Field Communication, and a standard of Wi-Fi (Leem, Fig. 19 and Par. 286).

Regarding claim 13, method of claim 13 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the method of claim 13.

Regarding claim 14, method of claim 14 is performed by the apparatus of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (apparatus) for the method of claim 14.

Regarding claim 15, method of claim 15 is performed by the apparatus of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (apparatus) for the method of claim 15.

Regarding claim 16, method of claim 16 is performed by the apparatus of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (apparatus) for the method of claim 16.

Regarding claim 17, non-transitory readable storage medium of claim 17 is performed by the apparatus of claim 1.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 1 (apparatus) for the non-transitory readable storage medium of claim 17.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Leem (US 20190363584 A1) in view of Park et al. (US 20160269946 A1) and Kim et al. (US 20140342671 A1) and in further view Batra et al. (US 20200067340 A1).

Regarding claim 5, the combination of Leem, Park and Kim teaches previous claim.
However, the combination does not explicitly teaches claim 5.
(Betra, Fig. 6, charging manager and Par. 83) configured to perform device authentication with the power transmitting apparatus, wherein based on a result of the device authentication (Betra, Fig. 3 and Par. 38), the control unit negotiates transmitted power with the power transmitting apparatus (Leem, Fig. 23 and Pars. 384-386).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Batra into the combination of Leem, Park and Kim to implement the authentication procedure as part of the setup procedure which prevent an unauthenticated device from being wirelessly charged (Batra, Par. 39).

Regarding claim 6, the combination of Leem, Park, Kim and Batra teaches previous claim.   The combination further teaches the power receiving apparatus according to claim 5, wherein in a case where the control communication using the first communication unit is switched to the control communication using the second communication unit, the control unit performs communication for device authentication with the power transmitting apparatus via the second communication unit (Betra, Fig. 3 and Par. 38).

Regarding claim 7, the combination of Leem, Kim and Batra teaches previous claim.   The combination further teaches the power receiving apparatus according to claim 6, wherein after the device authentication by the authentication unit is terminated, the control communication using the second communication unit is switched to the control communication using the first communication unit (Betra, Fig. 3 and Par. 38).


12 is rejected under 35 U.S.C. 103 as being unpatentable over Leem (US 20190363584 A1) in view of Batra et al. (US 20200067340 A1) and in further view of Takahashi (US 20160255218 A1).

Regarding claim 12, the combination of Leem, Park and Kim teaches previous claim.
However, the combination does not explicitly the power receiving apparatus according to claim 1, wherein the second communication unit can perform a higher-speed communication than the first communication unit 
Minegishi the first radio communication performs radio communication with a lower speed compared with the second radio communication (Takahashi, Par. 52).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Takahashi into the combination of Leem, Park and Kim to process for radio communication in accordance with a communication protocol standard (Takahashi, Par. 53).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/28/2022